                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                                 IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   In re:                                                             No. C 18-02822 WHA
                                                                                                                                                 No. C 18-02823 WHA
                                                                         11   BRUGNARA PROPERTIES VI                                             No. C 18-03440 WHA
United States District Court




                                                                                                  Debtor.
                               For the Northern District of California




                                                                         12                                                                      ORDER DISMISSING
                                                                         13                                                      /               APPEALS

                                                                         14
                                                                         15                The above-captioned actions relate to three out of four appeals related to a challenge to

                                                                         16   the bankruptcy court’s conversion of debtor Brugnara Properties VI’s (“BPVI”) case from

                                                                         17   Chapter 11 to a Chapter 7 in the In re Brugnara Properties VI proceeding. The background and

                                                                         18   procedural history of the appeals have been detailed in a prior order (see, e.g., Case No. 18-

                                                                         19   2822, Dkt. No. 68).1

                                                                         20                An order dated December 11, 2018, which denied as moot motions filed by proposed

                                                                         21   intervenor Paul Greenfield to, inter alia, dismiss the four appeals, required all appellants in all

                                                                         22   four appeals to submit their opening briefs by December 21 (e.g., id. at 3). That order explicitly

                                                                         23   required appellants to brief the following issues (ibid. (emphasis added)):

                                                                         24                        All briefing should include a section on each appellant’s standing
                                                                                                   and clarify this court’s jurisdiction to review the issue(s) raised.
                                                                         25                        Failure to comply or address these issues in good faith may result in
                                                                                                   dismissal of the appeals.
                                                                         26
                                                                         27
                                                                         28

                                                                                       1
                                                                                       Those four appeals include the following: No. C 18-02787 WHA, No. C 18-02822 WHA, No. C
                                                                              18-02823 WHA, No. C 18-03440 WHA.
                                                                          1               1.     CASE NOS. C 18-2822 AND 18-2823.
                                                                          2               Appellants Kay and Luke Brugnara in Case Nos. C 18-2822 and 18-2823, respectively,
                                                                          3   each appealed the bankruptcy court’s order denying the motion to reconsider the decision to
                                                                          4   convert debtor BPVI’s case from Chapter 11 to Chapter 7. Their “Omnibus Brief,” filed on
                                                                          5   December 18, 2018 (Case No. 18-2822, Dkt. No. 70), however, is devoid of any mention of
                                                                          6   their independent standing to bring these duplicative appeals, let alone a showing of their good
                                                                          7   faith effort to address the issue. Because the order dated December 11, 2018, remained
                                                                          8   skeptical of Kay and Luke Brugnara’s standing to bring these individual appeals where the
                                                                          9   debtor itself already has an appeal pending on the exact same matter, it explicitly warned of the
                                                                         10   possibility of dismissal if appellants failed to address the issue in their briefs. Appellants have
                                                                         11   had over four months to address the issue of standing and still fail to do so. Accordingly, Case
United States District Court




                                                                              Nos. 18-2822 and 18-2823 are hereby DISMISSED.2
                               For the Northern District of California




                                                                         12
                                                                         13               2.     CASE NO. C 18-3440.
                                                                         14               Appellant Kay Brugnara separately appealed the bankruptcy court’s order granting
                                                                         15   Chapter 11 Trustee Janina Hoskins’s motion to reject an executory contract between appellant
                                                                         16   and BPVI (Case No. 18-3440).
                                                                         17               Notwithstanding the fact that the “Omnibus Brief” filed by the Brugnaras fails to give
                                                                         18   any citation to the record regarding the executory contract issue (see Case No. 18-2822, Dkt.
                                                                         19   No. 70 at 5–7) — unsurprising given that the Brugnaras failed to designate a relevant record —
                                                                         20   other issues warrant cause for dismissal of this appeal.
                                                                         21               First, to repeat, appellant failed to address the issue of standing, in direct contravention
                                                                         22   the order dated December 11, 2018.
                                                                         23               Second, appellant failed to file a written transcript of the bankruptcy court’s hearing on
                                                                         24   this issue as required by the order dated December 11, 2018 (see Case No. 18-2822, Dkt. No. 68
                                                                         25   at 3:1–2). Given that the bankruptcy court’s written order appellant appeals simply grants the
                                                                         26   motion to reject agreement “for the reasons stated on the record” (Case No. 18-3440, Dkt. No. 1
                                                                         27
                                                                         28           2
                                                                                        Debtor BPVI’s related appeal, Case No. C 18-2787, will remain pending until the adversary
                                                                              proceeding before the bankruptcy court is resolved.

                                                                                                                                      2
                                                                          1   at 13), appellant’s failure to adequately provide the relevant record — including the written
                                                                          2   transcript of the hearing during which the bankruptcy court stated the relevant reasons — by
                                                                          3   which the Court can meaningfully review the bankruptcy’s order and address appellant’s
                                                                          4   complaints warrants dismissal.
                                                                          5          Third, as to the merits of this appeal (to the extent this order can address the merits
                                                                          6   under the current record and pleadings), appellant fails to adequately show how the bankruptcy
                                                                          7   court erred in granting Trustee Hoskins’s motion to reject the executory contract that allegedly
                                                                          8   allows appellant to live in the Sea Cliff residence rent-free for ten years (until year 2020) “as
                                                                          9   compensation for her services as sole officer and president of BPVI” (Case No. 18-2822, Dkt.
                                                                         10   No. 70 at 5–6). Under Section 365(a) of the Bankruptcy Code, a Chapter 11
                                                                         11   debtor-in-possession, “subject to the court’s approval, may . . . reject any executory contract.”
United States District Court
                               For the Northern District of California




                                                                         12   In re Pomona Valley Med. Grp., Inc., 476 F.3d 665, 669 (9th Cir. 2007). And, our court of
                                                                         13   appeals has explained as follows:
                                                                         14                   In making its determination, a bankruptcy court need engage in
                                                                                              only a cursory review of a [debtor-in-possession]’s decision to
                                                                         15                   reject the contract. Specifically, a bankruptcy court applies the
                                                                                              business judgment rule to evaluate a [debtor-in-possession]’s
                                                                         16                   rejection decision . . . .
                                                                         17                   [I]n evaluating the rejection decision, the bankruptcy court should
                                                                                              presume that the debtor-in-possession acted prudently, on an
                                                                         18                   informed basis, in good faith, and in the honest belief that the
                                                                                              action taken was in the best interests of the bankruptcy estate. . . .
                                                                         19                   It should approve the rejection of an executory contract under
                                                                                              [Section] 365(a) unless it finds that the debtor-in-possession’s
                                                                         20                   conclusion that rejection would be advantageous is so manifestly
                                                                                              unreasonable that it could not be based on sound business
                                                                         21                   judgment, but only on bad faith, or whim or caprice. Such
                                                                                              determinations, clearly, involve questions of fact, which we review
                                                                         22                   for clear error.
                                                                         23   Id. at 670 (internal quotation marks and citations omitted) (first two alterations in original).
                                                                         24   Here, appellant contends that she “was induced to sign a lease” with debtor in 2010; that debtor
                                                                         25   “is an experienced landlord and [is] fully [] aware of what legally constitutes a valid, legal
                                                                         26   lease; and that appellant “has a bonafide, legal lease through 2020 on Sea Cliff for her duties
                                                                         27   performed pursuant to the lease with BPVI” (Case No. 18-2822, Dkt. No. 70 at 5–6). The only
                                                                         28   part of the bankruptcy court’s reasoning appellant takes issue with is the following (id. at 6):


                                                                                                                                3
                                                                          1               [T]he finding by [the bankruptcy court] that the prior filings did not
                                                                                          mention the lease in the initial filings are not grounds for the lease to
                                                                          2               be rejected as void because only one attorney forgot to include the
                                                                                          lease in the prior filing (Belway), but addressed it in the Saxe loan
                                                                          3               documents provided to the US Trustee and [the bankruptcy court] (one
                                                                                          of the Saxe loan documents has the lease affirmation). Moreover,
                                                                          4               [secured creditor Paul] Greenfield in his motion affirmed knowledge
                                                                                          of the Brugnara lease on Sea Cliff in 2013 PRIOR to closing his loan.
                                                                          5               In short, Kay Brugnara’s lease is not a “surprise” but rather an
                                                                                          instrument of the proceedings and prior loan closings with the
                                                                          6               subordinate lenders party to this instant matter.
                                                                          7   To repeat, appellant failed to file a written transcript or provide any way for the Court to
                                                                          8   properly review the bankruptcy court’s order (and thus must review appellant’s complaints
                                                                          9   without meaningful context).
                                                                         10          That said, appellant’s argument, on its face, seemingly fails to grapple with the main
                                                                         11   issue of whether the bankruptcy court clearly erred in finding that the trustee reasonably
United States District Court
                               For the Northern District of California




                                                                         12   concluded that rejection of the executory contract would be advantageous. See In re Pomona
                                                                         13   Valley, 476 F.3d at 670 (The bankruptcy court “should approve the rejection of an executory
                                                                         14   contract . . . unless it finds that the [debtor-in-possession’s] conclusion that rejection would be
                                                                         15   advantageous is so manifestly unreasonable that it could not be based on sound business
                                                                         16   judgment, but only on bad faith, or whim or caprice.”). Though the contours of appellant’s
                                                                         17   argument is not entirely clear (particularly given without a relevant record or the underlying
                                                                         18   order), appellant’s attack on the bankruptcy court’s “finding . . . that the prior filings did not
                                                                         19   mention the lease” fails to address the governing issue of whether Trustee Hoskins properly
                                                                         20   exercised her business judgment in rejecting the executory contract.
                                                                         21          Trustee Hoskins argues that the executory contract “provided no benefit to the estate or
                                                                         22   its creditors and in fact, only represented a burden to the estate, as it authorized the use of a
                                                                         23   significant asset without any monetary benefit” (Case No. 18-2787, Dkt. No. 36 at 19).
                                                                         24   Trustee Hoskins explains that she thus rejected the executory contract “to lessen a damage
                                                                         25   claim and so that the property could be sold, and the proceeds used to benefit the estate, its
                                                                         26   creditors and the Debtor” (ibid.). Even assuming, as appellant argues, that the “lease” was not
                                                                         27   a “surprise,” appellant offers no evidence or meaningful argument showing that Trustee
                                                                         28   Hoskins’s rejection of the executory contract was “so manifestly unreasonable that it could not


                                                                                                                                4
                                                                          1     be based on sound business judgment, but only on bad faith, or whim or caprice” (even with
                                                                          2     the benefit of several months to file a reply brief, which appellant failed to do). See In re
                                                                          3     Pomona Valley, 476 F.3d at 670. Accordingly, the appeal of the bankruptcy court’s order
                                                                          4     rejecting the executory contract is DISMISSED.3
                                                                          5                                     *                   *                   *
                                                                          6               For the foregoing reasons, the above-captioned actions are hereby DISMISSED.
                                                                          7     The Clerk shall please CLOSE THE FILE.
                                                                          8
                                                                          9               IT IS SO ORDERED.
                                                                         10
                                                                         11      Dated: March 29, 2019.
United States District Court




                                                                                                                                                 WILLIAM ALSUP
                                                                                                                                                 UNITED STATES DISTRICT JUDGE
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                                      3
                                                                                         Trustee Hoskins, however, may not evict appellant Kay Brugnara until the nominee issue and BPVI’s
                                                                         28   appeal are resolved. The status quo with respect to Kay Brugnara’s living situation shall remain in place until
                                                                              then.

                                                                                                                                     5
